[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Belton, Slip Opinion No. 2017-Ohio-7827.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-7827
              THE STATE OF OHIO, APPELLEE, v. BELTON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Belton, Slip Opinion No. 2017-Ohio-7827.]
Court of appeals’ judgment affirmed on the authority of State v. Aalim.
   (No. 2016-1270―Submitted April 4, 2017―Decided September 27, 2017.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-150358.
                                    _________________
          {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Aalim, ___ Ohio St.3d ___, 2017-Ohio-2956, __ N.E.3d ___.
          O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, and DEWINE, JJ.,
concur.
          O’NEILL, J., dissents for the reasons stated in his dissenting opinion in State
v. Aalim, ___ Ohio St.3d ___, 2017-Ohio-2956, __ N.E.3d ___, would reverse the
judgment of the court of appeals pursuant to State v. Aalim, ___ Ohio St.3d ___,
2016-Ohio-8278, __ N.E.3d ___, and would remand the cause to the juvenile court
for an amenability determination consistent with R.C. 2152.12(B).
                            SUPREME COURT OF OHIO




       FISCHER, J., not participating.
                               _________________
       Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant
Public Defender, for appellant.
                               _________________




                                         2